COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00346-CR

Jay A. Jackson a.k.a Jay Allen            §   From the 415th District Court
Jackson a.k.a. Jay Allan Jackson
                                          §   of Parker County (CR13-0752)

                                          §   August 27, 2015
v.
                                          §   Opinion by Justice Walker

                                          §   (nfp)
The State of Texas

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Sue Walker___________________
                                          Justice Sue Walker